FILED
                                                                                    Jan 25 2018, 9:50 am

                                                                                        CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Crystal G. Rowe                                            Jenny R. Buchheit
      Alyssa C.B. Cochran                                        Derek R. Molter
      Kightlinger & Gray, LLP                                    Sean T. Dewey
      New Albany, Indiana                                        Ice Miller, LLP
                                                                 Indianapolis, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Michael Hays and Caryn Hays,                               January 25, 2018
      Appellants-Intervenors,                                    Court of Appeals Case No.
                                                                 62A01-1612-DR-2910
              v.                                                 Appeal from the Perry Circuit
                                                                 Court
      Amanda Hockett,                                            The Honorable Mark R.
      Appellee-Petitioner.                                       McConnell, Special Judge
                                                                 Trial Court Cause No.
                                                                 62C01-1512-DR-522



      Mathias, Judge.

[1]   Michael and Caryn Hays (the “Hayses”) appeal the trial court’s order granting

      custody of B.H. to his mother, Amanda Fisher (f/k/a Amanda Hockett). The

      Hayses also appeal the trial court’s award of $1,365.00 in attorney fees as being

      inadequate.


[2]   We affirm.
      Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                           Page 1 of 23
                                   Facts and Procedural History1
[3]   Amanda Fisher (“Mother”) and Brandon Hockett (“Father”) were married on

      May 4, 2011, in Tell City, Indiana. A little over one year later, Mother gave

      birth to their son B.H. Approximately three to four months after B.H. was born,

      the family moved to Oklahoma where they moved in with Father’s mother and

      step-father, the Hayses. In December 2012, Mother and Father moved out of

      the Hayses’ home into a nearby apartment. After Mother and Father moved,

      the Hayses continued to regularly watch and take care of B.H.


[4]   In February 2015, Mother and Father moved back to Indiana. Mrs. Hays

      picked up B.H. in May 2015 from Indiana and took him back to Oklahoma so

      that Mother and Father could work on their marriage. B.H. returned to Indiana

      to stay with Mother and Father towards the end of June 2015. And on August

      24, 2015, Mrs. Hays again picked up B.H. and took him back to Oklahoma.

      This was only supposed to be a short visit; however, it was prolonged so that

      Mother and Father could continue to work on their marriage.


[5]   Mother left the home she shared with Father on October 10, 2015, and moved

      in with a friend. The Hayses were scheduled to return B.H. to Indiana in late

      November, but they postponed the trip due to weather. On December 12,




      1
        The “Statement of Facts” section of the Hayses’ brief presents the facts in a manner that emphasizes specific
      testimony and portions of the record favorable to their case. We direct the Hayses’ counsel to Indiana
      Appellate Rule 46(A)(6)(b), which states in pertinent part that “[t]he facts shall be stated in accordance with
      the standard of review appropriate to the judgment,” and encourage them to comply with this rule in future
      appeals.

      Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                       Page 2 of 23
      Father left Indiana and returned to live with the Hayses in Oklahoma. Two

      days later, Mother filed for divorce from Father along with a notice of a

      provisional hearing in Perry County, Indiana. On December 21, Father filed for

      divorce in the District Court, First Judicial District of Texas County in

      Oklahoma (the “Oklahoma court”). Ten days later, Father filed an objection to

      conducting the provisional hearing and a motion to dismiss for lack of

      jurisdiction in Perry County, Indiana.

[6]   The Oklahoma court held a hearing on Father’s divorce petition on January 14,

      2016, in which Father was represented by counsel and both he and Mrs. Hays

      testified. The next day, the Oklahoma court found that neither Oklahoma nor

      Indiana met the requirements to qualify as B.H.’s home state for jurisdictional

      purposes. The court also found that B.H. had significant connections in both

      Indiana and Oklahoma. Therefore, the Oklahoma court abstained from

      exercising jurisdiction in the case until it heard from Special Judge McConnell

      whether Perry County would exercise jurisdiction under the “first in time rule,”

      because Mother filed for divorce first.2 A January 20 CCS entry indicates that




      2
          The Oklahoma court also remarked:

                [B]ased on [Father’s] testimony there is a serious question as to whether [Father] had
                been a resident of the State of Oklahoma for six (6) months and a resident of the county
                for thirty (30) days prior to the filing of the Petition on December 21, 2015. Residency in
                the State of Oklahoma for six months prior to the filing of the Petition is a prerequisite to
                invoking the jurisdiction of this court.

      Appellant’s App. Vol. II, p. 28.

      Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                           Page 3 of 23
      the Perry County court received communication from Oklahoma, and that it

      would exercise jurisdiction over the case.


[7]   The trial court held the provisional hearings on February 17 and March 30. One

      day prior to the first hearing, the Hayses filed a motion to intervene in order to

      seek custody of B.H. On April 12, the trial court issued its provisional order in

      which it granted the Hayses’ motion to intervene and awarded temporary

      custody of B.H. to the Hayses. In its order, the court stated, “Ideally at some

      point in the future one or both of the parents will establish that they are fit to

      have custody and that such an order would be in the child’s best interest. But,

      that is not currently the case.” Appellant’s App. Vol. II, p. 55.


[8]   Final hearings were held on September 23 and November 17. On November 21,

      the trial court issued a detailed decree of dissolution in which it dissolved the

      marriage between Mother and Father and awarded legal custody of B.H. to

      Mother. The trial court recognized the Hayses’ impact on B.H., set a gradual

      transfer of custody schedule, and specified that the Hayses should remain a part

      of B.H.’s life.


[9]   On January 10, 2017, the Hayses filed, with this court, a motion to stay the

      child custody order pending appeal, or in the alternative, to order Mother to

      provide the Hayses with an all-purpose consent-to-treat form to enable B.H. to

      receive medical treatment while in their care. On February 3, this court denied

      the motion to stay, but remanded for the trial court to order Mother to provide

      the Hayses with an all-purpose consent-to-treat form. Mother provided a


      Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 4 of 23
       consent form on February 13, which the Hayses argued was a limited-consent

       form, and not an all-purpose consent-to-treat form. As a result, on February 16,

       the Hayses filed a motion with this court to compel Mother to provide the

       proper form. The Hayses also requested attorney fees spent pursuing the motion

       to compel. On February 21, the motions panel of this court issued an order

       granting the Hayses’ request and ordered Mother to provide the all-purpose

       consent-to-treat form. The order also awarded attorney fees and remanded for

       the trial court to determine a reasonable amount.


[10]   On April 21, the trial court held a remand hearing where counsel for the Hayses

       produced an attorney-fee invoice for $1,868.50 for pursuing the motion to

       compel. At the hearing, counsel for the Hayses also submitted an affidavit

       indicating an additional $4,495.50 in attorney fees spent on the motion to

       compel remand hearing. In all, the Hayses’ counsel requested $6,364.00 in fees.

       On May 18, the trial court issued an order awarding $1,365.00 in attorney fees

       to be paid by the Mother in weekly installments of $30.


[11]   The Hayses now appeal the custody determination and the amount of attorney

       fees.


          I.     Jurisdiction Under the Uniform Child Custody Jurisdiction Act

[12]   The Hayses first argue that the trial court’s custody determination should be

       reversed because Indiana does not have subject matter jurisdiction under the




       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 5 of 23
       Uniform Child Custody Jurisdiction Act (“UCCJA”).3 Specifically, the Hayses

       assert that “Oklahoma is the appropriate forum to decide B.H.’s custody.”

       Appellant’s Br. at 41. A decision to retain or relinquish jurisdiction under the

       UCCJA is reviewed for an abuse of discretion. Novatny v. Novatny, 872 N.E.2d

       673, 679 (Ind. Ct. App. 2007). An abuse of discretion occurs when the trial

       court’s decision is clearly against the logic and effect of the circumstances

       before it, or if the court has misinterpreted the law. Tamasy v. Kovacs, 929

       N.E.2d 820, 826 (Ind. Ct. App. 2010).


[13]   We initially note that there is a conflict in the case law regarding whether the

       UCCJA confers subject matter jurisdiction; therefore, we take this opportunity

       to address the issue. In 1990, in Williams v. Williams, 555 N.E.2d 142 (Ind.

       1990), our supreme court was adamant that the UCCJA did not confer subject

       matter jurisdiction.


                The source of this competency to decide child custody matters is
                found in Ind. Code § 31–1–11.5–20 and is an incidental grant of
                specific authority within the general grant of subject matter
                jurisdiction to hear actions for dissolution and child support. The



       3
         Before addressing the UCCJA, the Hayses contend that the trial court committed reversible error for failing
       to provide them with an opportunity to be heard pursuant to the requirement of Indiana Code section 31-21-
       4-2. Section 31-21-4-1 states that “[a]n Indiana court may communicate with a court in another state
       concerning a proceeding arising under [the UCCJA].” Section 31-21-4-2 then explains that the court may
       allow the parties to participate in the communication; however, if they are not able to participate, then “the
       parties must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is
       made.” The requirements of section 31-21-4-2 were met here when the Oklahoma court held a hearing in
       which both Father and Mrs. Hays testified, and counsel presented argument. Appellant’s App. Vol. II, p. 26.
       The hearing was held before the Oklahoma court decided to abstain from exercising jurisdiction until it heard
       from Special Judge McConnell, who then proceeded to accept jurisdiction over the case. Cf. Harris v. Harris,
       922 N.E.2d 626, 640 (Ind. Ct. App. 2010) (finding reversible error where father never had an opportunity to
       present facts or legal arguments before a decision on jurisdiction was made).

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                       Page 6 of 23
               jurisdictional limitations imposed by the UCCJA are not
               equivalent to declarations of subject matter jurisdiction, but
               rather are refinements of the ancillary capacity of a trial court to
               exercise authority over a particular case. This exercise of
               authority is waivable.


       Id. at 145 (citation omitted).4


[14]   In 2000, our supreme court held that “[j]urisdiction is comprised of three

       elements: (1) jurisdiction of the subject matter; (2) jurisdiction of the person;

       and (3) jurisdiction of the particular case. The question of subject matter

       jurisdiction entails a determination of whether a court has jurisdiction over the

       general class of actions to which a particular case belongs.” Troxel v. Troxel, 737

       N.E.2d 745, 749 (Ind. 2000) (citations omitted). In 2006, our supreme court

       refined the Troxel court’s holding and explained that Indiana trial courts possess

       two kinds of jurisdiction, subject matter jurisdiction and personal jurisdiction.

       K.S. v. State, 849 N.E.2d 538, 540 (Ind. 2006). And that “phrases recently

       common to Indiana practice, like ‘jurisdiction over a particular case,’ confuse

       actual jurisdiction with legal error, and we will be better off ceasing such

       characterizations.” Id. The K.S. court then explained, “Real jurisdictional

       problems would be, say, a juvenile delinquency adjudication entered in a small

       claims court, or a judgment rendered without any service of process. Thus,




       4
        Indiana Code section 31-1-11.5-20, cited by the Williams court, was repealed in 1997, and has subsequently
       been replaced with the substantially similar UCCJA which is now codified in Indiana Code section 31-21.



       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                     Page 7 of 23
       characterizing other sorts of procedural defects as ‘jurisdictional’

       misapprehends the concepts.” Id. at 542 (emphasis in original).


[15]   In light of our supreme court’s decisions in Williams, Troxel, and K.S., from

       1990 to 2008, this court consistently held that jurisdiction under the UCCJA

       does not equate to subject matter jurisdiction, and is therefore waivable. See In

       re Marriage of B.K. and B.P., 873 N.E.2d 729, 735 (Ind. Ct. App. 2007), trans.

       denied; Lollar v. Hammes, 952 N.E.2d 754, 756 (Ind. Ct. App. 2004); Christensen

       v. Christensen, 752 N.E.2d 179, 184 (Ind. Ct. App. 2001).


[16]   Then in 2008 our supreme court decided Stewart v. Vulliet, 888 N.E.2d 761 (Ind.

       2008). In Stewart, mother and father were married in Washington and lived

       there until 2003 when they relocated to Indiana. While in Indiana, mother who

       was pregnant at the time, filed for divorce from father. After filing for divorce,

       mother moved back to Washington where the child was born. In subsequent

       custody proceedings, the question became whether Indiana or Washington had

       jurisdiction.


[17]   In Stewart, our supreme court consistently described this as a question of subject

       matter jurisdiction stating, “Some states have held that the subject matter

       jurisdictional requirement is not met if the child is born in another state.” Id. at

       765 (emphasis added). And “[t]he UCCJL confers subject matter jurisdiction to a

       state if the state is the home state of the child at the time of commencement of




       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 8 of 23
       the proceeding.” Id. (emphasis added) (statutory citation omitted).5 The court

       also explained, “Upon the birth of [child], Washington became her home

       state. Thereafter, Washington had concurrent subject matter jurisdiction to

       determine [child’s] custody.” Id. at 765–66 (emphasis added) (citations

       omitted). The Stewart court did not cite to Williams, Troxel, or K.S.


[18]   A year after Stewart was decided, a panel of this court noted in In re

       Guardianship of S.M.,


               The parties agree that, as the courts of two states are involved in
               the matter, a critical determination is whether the trial court had
               jurisdiction under the Uniform Child Custody Jurisdiction Law
               (“UCCJL”)—Indiana Code Article 31–21. Indiana has codified
               the UCCJL regarding interstate child custody disputes. “[I]ts
               primary aim is to reduce court conflicts among states.” Stewart v.
               Vulliet, 888 N.E.2d 761, 768 (Ind. 2008), reh’g denied. Most of the
               UCCJL’s provisions address whether a trial court has subject
               matter jurisdiction. See id. at 765. In Stewart, the Indiana Supreme
               Court referred repeatedly to a determination under the UCCJL as
               one of subject matter jurisdiction. Id. at 765–67.


       918 N.E.2d 746, 748–49 (Ind. Ct. App. 2009) (emphases added).


[19]   After Stewart and In re S.M. were decided, our court issued several opinions that

       continue to rely on Williams for the proposition that the UCCJA does not confer

       subject matter jurisdiction. In In re B.J.N., 19 N.E.3d 765, 768–69 (Ind. Ct. App.




       5
        Indiana Code Section 31-17-3-3-(a)(4) fell under the Uniform Child Custody Jurisdiction Law which the
       Indiana General Assembly supplanted with the UCCJA. Stewart v. Vulliet, 888 N.E.2d 761, 764 n.1 (Ind.
       2008).

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                  Page 9 of 23
       2014), we relied on Williams and held that “jurisdiction for purposes of the

       UCCJA means jurisdiction over the particular case. Because judgments

       rendered by courts lacking this type of jurisdiction are only voidable, [the

       father] waived his challenge when he consented to the [court’s] jurisdiction.”

       (citations omitted).


[20]   In Barwick v. Ceruti, 31 N.E.3d 1008, 1013 (Ind. Ct. App. 2015), a panel of this

       court again relied on Williams and found that mother waived appellate review

       of a jurisdictional challenge because she conceded that the court had

       jurisdiction and participated in court proceedings. And in Brown v. Lunsford, 63

       N.E.3d 1057, 1060 (Ind. Ct. App. 2016), we reaffirmed the holding in Williams

       that the jurisdictional limits imposed by the UCCJA are not that of subject

       matter jurisdiction. The Brown court then held that because mother raised her

       jurisdiction challenge for the first time in a motion to correct error, her

       challenge was waived. Id. at 1061.


[21]   Since the decisions in Stewart and In re S.M., no Indiana case has cited either

       case for the proposition that the UCCJA confers subject matter jurisdiction. If

       the Stewart court wanted to overturn Williams or K.S., it would have done so

       explicitly, and therefore we believe Stewart is an outlier. Additionally, we

       decline to disrupt the precedent that our court has set in declining to refer to

       UCCJA jurisdiction as a question of subject matter jurisdiction. Circuit courts

       are courts of general jurisdiction and are thus empowered to hear all types of

       cases, including marriage dissolution proceedings and custody actions. In re

       B.J.N., 19 N.E.3d at 768. Thus, we conclude that the Perry Circuit Court had

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 10 of 23
       subject matter jurisdiction over the custody action. The Hayses here did not

       lodge their claims of procedural error, incorrectly framed as jurisdiction issues,

       in a timely manner.6 Instead, the Hayses have brought the issue for the first time

       on appeal; it is therefore waived.


[22]   Waiver notwithstanding however, we find no error. Indiana Code section 31-

       21-5-1 states:


                  Except as otherwise provided in section 4 of this chapter, an
                  Indiana court has jurisdiction to make an initial child custody
                  determination only if one (1) of the following applies:
                           (1)       Indiana is the home state of the child on the date of
                                     the commencement of the proceeding or was the
                                     home state of the child within six (6) months before
                                     the commencement of the proceeding, and the child
                                     is absent from Indiana but a parent or person acting
                                     as a parent continues to live in Indiana.
                           (2)       A court of another state does not have jurisdiction
                                     under subdivision (1) or a court of the home state of
                                     the child has declined to exercise jurisdiction on the




       6
           Additionally, Mrs. Hays acquiesced to the court’s jurisdiction over this particular case:
                  [Counsel]:         And with respect to [Father’s] request, if he requests custody,
                                     alternatively placed with you temporarily, you understand custody is
                                     up to The Court right now, you would be agreeable to that?
                  [Mrs. Hays]:       Yes.
                  [Counsel]:         And you would agree to submit to The Court’s jurisdiction and
                                     authority?
                  [Mrs. Hays]:       Yes.

       Tr. Vol. I, p. 154. See In re B.J.N., 19 N.E.3d 765, 769 (Ind. Ct. App. 2014) (holding that
       jurisdiction for purposes of the UCCJA refers to the authority of a court to hear a particular case,
       and father waived a challenge when he consented to the trial court’s jurisdiction).



       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                          Page 11 of 23
                                 ground that Indiana is the more appropriate forum
                                 under section 8 or 9 of this chapter, and:
                                          (A)     the child and the child’s parents, or the
                                                  child and at least one (1) parent or
                                                  person acting as a parent, have a
                                                  significant connection with Indiana
                                                  other than mere physical presence; and
                                          (B)     substantial evidence is available in
                                                  Indiana concerning the child’s care,
                                                  protection, training, and personal
                                                  relationships.
                        (3)      All courts having jurisdiction under subdivision (1)
                                 or (2) have declined to exercise jurisdiction on the
                                 ground that an Indiana court is the more
                                 appropriate forum to determine the custody of the
                                 child under section 8 or 9 of this chapter.
                        (4)      No court of any other state would have jurisdiction
                                 under the criteria specified in subdivision (1), (2), or
                                 (3).


[23]   One week after Mother filed for divorce in Indiana, Father filed his own

       petition for divorce in Oklahoma in which he incorrectly stated that no other

       action involving custody had been filed in any other state, and he argued that

       Indiana lacked jurisdiction under the UCCJA. The Oklahoma court held a

       hearing in which it found: (1) neither Oklahoma nor Indiana had home-state

       jurisdiction; (2) neither Indiana nor Oklahoma had exclusive continuing

       jurisdiction; (3) both States could claim significant connection jurisdiction; and

       (4) because an action was filed in Indiana first, the Oklahoma court would

       abstain from exercising jurisdiction until Judge McConnell decided whether

       Indiana should exercise its concurrent jurisdiction. See Appellant’s App. Vol. II,

       p. 27. Six days later, Judge McConnell decided to exercise jurisdiction. The


       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018       Page 12 of 23
       Hayses argue that this was an error because Oklahoma was B.H.’s home state,

       or in the alternative, that B.H. had no significant connection to Indiana. We

       disagree.


[24]   Neither Indiana nor Oklahoma qualify as a home state for B.H. under the

       UCCJA. The “home state” is the state in which a child lived with a parent, or a

       person acting as parent, for at least six consecutive months before the

       commencement of a child custody proceeding. Ind. Code § 31-21-2-8; see also 43

       Okla. Stat. tit. 43, § 551-102(7) (utilizing same definition). Additionally, a

       period of temporary absence of either the parent or the person acting as parent

       is part of the period. Id. Mother filed for divorce on December 14, 2015,7 and

       thus the applicable six-month time period was from June 14 to December 14.


[25]   During that time period, B.H. spent significant time in both Oklahoma and

       Indiana. B.H. was with the Hayses in Oklahoma from June 14 until Mrs. Hays

       brought B.H. back to Indiana at “the end of June, first of July, somewhere

       around in there.” Tr. Vol. I, p. 126. B.H. then stayed in Indiana until August

       24. B.H. was supposed to return to Indiana in November; however, the Hayses

       cancelled the trip because of snow and ice in Oklahoma. Id. at 163. Thus, B.H.

       remained in Oklahoma from August 24 until December 14.




       7
         A child custody proceeding commences on the same date a parent files a petition for divorce. Indiana Code
       § 31-17-2-3(1).

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                   Page 13 of 23
[26]   B.H. did not live in either Indiana or Oklahoma for six consecutive months

       prior to Mother’s decision to file for divorce, and the time B.H. spent in Indiana

       does not qualify as a temporary absence. B.H. was not absent from Oklahoma

       for a few days, or even a week; but rather, he was with his Mother and Father

       in Indiana for nearly two months. When the home-state test does not apply, the

       significant connections test found in Indiana Code section 31-21-5-1(2) is used.


[27]   The Oklahoma court found that “[b]oth states can claim significant connection

       jurisdiction but that jurisdiction would be concurrent and not exclusive.”

       Appellant’s App. Vol. II, p. 27. The Perry Circuit Court agreed, as indicated by

       a docket entry which states, “This Court being duly advised in the premises

       determines that it will exercise jurisdiction in the dissolution action filed ‘first in

       time’ . . . .” Id. at 6. At the time Mother filed for divorce, she was living in

       Indiana and Father had moved from Indiana only two days prior. Additionally,

       B.H. was born in Indiana and he has close family in Indiana including his

       maternal grandparents, his maternal uncle, and his cousins. Moreover, when

       Mother and Father returned to Indiana in February 2015, the family established

       a primary residence. While living in Indiana, B.H. was at his maternal

       grandparents’ house frequently for family gatherings. Tr. Vol. III, p. 73. Based

       on these facts and circumstances, we cannot say that the trial court abused its

       discretion when it assumed jurisdiction under Indiana Code section 31-21-5-

       1(2) and the “first in time rule” in conformance with the Oklahoma court’s

       abstention.




       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 14 of 23
                                      II.      Custody Determination

[28]   The Hayses next contend that the trial court erred when it granted Mother

       primary physical custody of B.H. Specifically, the Hayses argue that they have

       rebutted the presumption that favors awarding custody of children to the

       natural parent, and that custody with the Hayses would be in the best interests

       of B.H. Again, we disagree.


[29]   We afford a trial court’s custody determination considerable deference on

       appeal as it is the trial court that views the parties, observes their conduct, and

       hears their testimony. Quinn v. Quinn, 62 N.E.3d 1212, 1220 (Ind. Ct. App.

       2016). Accordingly, we do not reweigh the evidence on appeal or assess the

       credibility of witnesses. Id. We will not substitute our judgment for that of the

       trial court, and we will affirm the trial court’s determination unless the decision

       is clearly against the logic and effect of the facts and circumstances before it or

       the reasonable inferences drawn therefrom. Id.


[30]   Where, as here, the trial court supports its custody determination with specific

       findings of fact and conclusions of law pursuant to Indiana Trial Rule 52, we

       will not set aside the findings or judgment unless they are clearly erroneous.

       Hughes v. Rogusta, 830 N.E.2d 898, 902 (Ind. Ct. App. 2005). We will disturb

       the trial court’s judgment only where there is no evidence supporting the

       findings, or where the findings fail to support the judgment. Id. Moreover, we

       consider only the evidence most favorable to the judgment, with all reasonable

       inferences drawn in favor of the judgment. Id.


       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 15 of 23
[31]   The custody dispute here is between B.H.’s Mother and his paternal

       grandparents. Our supreme court has set forth the standard of review where the

       dispute is between a natural parent and a third party:


               [B]efore placing a child in the custody of a person other than the
               natural parent, a trial court must be satisfied by clear and
               convincing evidence that the best interests of the child require
               such a placement. The trial court must be convinced that
               placement with a person other than the natural parent represents
               a substantial and significant advantage to the child. The
               presumption will not be overcome merely because a third party
               could provide the better things in life for the child. In a
               proceeding to determine whether to place a child with a person
               other than the natural parent, evidence establishing the natural
               parent’s unfitness or acquiescence, or demonstrating that a strong
               emotional bond has formed between the child and the third
               person, would of course be important, but the trial court is not
               limited to these criteria. The issue is not merely the “fault” of the
               natural parent. Rather, it is whether the important and strong
               presumption that a child’s interests are best served by placement
               with the natural parent is clearly and convincingly overcome by
               evidence proving that the child’s best interests are substantially
               and significantly served by placement with another person. This
               determination falls within the sound discretion of our trial courts,
               and their judgments must be afforded deferential review.


       In re Guardianship of B.H., 770 N.E.2d 283, 287 (Ind. 2002) (citation and

       quotation omitted). Our supreme court further explained that that there is an

       “important and strong presumption that the child’s best interests are ordinarily

       served by placement in the custody of a natural parent.” Id. This presumption

       “embodies innumerable social, psychological, cultural, and biological

       considerations that significantly benefit the child and serve the child’s best

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 16 of 23
       interests.” Id. A nonparent must rebut this presumption by clear and convincing

       evidence, and only then will the court move on to an analysis of the child’s best

       interests and a consideration of the nonparent’s status as de facto custodians, if

       applicable. T.H. v. R.J., 23 N.E.3d 776, 786 (Ind. Ct. App. 2014), trans. denied.


[32]   The Hayses acknowledge the presumption in favor of Mother; however, they

       argue that the presumption has been overcome because “the evidence

       establishes that [Mother’s] long acquiescence and voluntary relinquishment of

       B.H. to the Hayses has rendered them his de facto custodians and has allowed

       the three to bond to the point where their lives and affections are completely

       interwoven.” Appellant’s Br. at 49. The Hayses then support this statement in

       their brief by citing to several portions of the record.


[33]   The Hayses’ approach is problematic for two reasons. First, they only list two

       factors as evidence that the presumption has been overcome—long

       acquiescence and voluntary relinquishment resulting in an interwoven bond—

       when our supreme court has explained that a trial court may rely on many

       factors in making custody determinations. In re B.H., 770 N.E.2d at 288; see also

       T.H., 23 N.E.3d at 786. And second, the Hayses’ citations to the record amount

       to a request for us to reweigh evidence, a role not appropriate on appeal. Simply

       put, the Hayses point us to portions of the record that it wishes the trial court

       had paid more attention to or given more weight.


[34]   We acknowledge that there was evidence before the trial court which might

       have supported the Hayses’ contentions; however, it is not enough that the


       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 17 of 23
       evidence may support some other conclusion. A.J.L. v. D.A.L., 912 N.E.2d 866,

       873 (Ind. Ct. App. 2009). Rather, the evidence before us must “positively

       require the conclusion contended for by the [Hayses] before there will be a

       reversal.” Id. The evidence and reasonable inferences supporting the judgment

       of the trial court here do not positively require us to reach a different

       conclusion.


[35]   The trial court stated in its order, “if a parent is able to provide an appropriate

       level of care they should be given the opportunity to do so. [Mother] should be

       given this opportunity.” Appellant’s App. Vol. II, p. 19. Here, the trial court

       recognized the parental presumption, and it indirectly determined that the

       Hayses had not rebutted it. The court also reminded the parties that in its

       provisional order, it had remarked that it was hopeful that one or both parents

       would be able to establish that they were fit to have custody of B.H.


[36]   In its final order, the trial court found that Mother had met this standard, and in

       support the court noted that: (1) Mother had been gainfully employed and

       earning a good living since the provisional order; (2) both Mother and B.H.

       would soon qualify for insurance benefits because of her job; (3) Mother is

       subject to random drug screens through her employer, and she passed a hair

       follicle drug screen that was required as part of the parties’ mediated settlement

       agreement; (4) Mother provided records showing that she underwent a court-

       ordered psychological evaluation which concluded that she did not have a

       mental illness or psychiatric diagnosis; (5) Mother made proper arrangements

       for childcare for B.H. as needed; (6) Mother currently lives with her parents in a

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 18 of 23
       suitable home for B.H. where he has his own room; (7) B.H.’s maternal

       grandparents are supportive; and (8) B.H. and Mother have a good and loving

       relationship, and she cares for him adequately when he is with her. Id. at 18–19.

       These detailed findings provide ample support for the trial court’s judgment

       awarding custody of B.H. to Mother.


[37]   Further, the court commended the Hayses for their care of B.H. and stated,

       “Because [the Hayses] have had such a close and enduring relationship with

       [B.H.] the transition to the Mother’s custody should be gradual and . . . . Even

       after the transition [the Hayses] should be a part of his life.” Id. at 19. And

       when asked about the role the Hayses would have in B.H.’s life going forward,

       Mother testified, “they’re part of his life. To take them completely out of his life

       would be traumatic as well, yes. So, I mean, I think we all need to be part of his

       life, but I think that it’s in his best interest for [B.H.’s] mother to raise him.” Tr.

       Vol. IV, p. 139.


[38]   For us to conclude that the trial court erred in awarding custody of B.H. to

       Mother, we would need to reweigh evidence, view disputed facts in a light

       unfavorable to the judgment, and place ourselves in the position of the trier of

       fact, roles that are inappropriate on appeal. See In re B.H., 770 N.E.2d at 287–




       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 19 of 23
       88. Accordingly, we decline to find the trial court’s findings clearly erroneous or

       its judgment against the logic and effect of the evidence before it.8


                                              III.     Attorney Fees

[39]   Finally, the Hayses contend that the trial court erred when it awarded $1,365.00

       in attorney fees, instead of the requested $6,364.00. On appeal, we review the

       trial court’s decision in determining a reasonable amount of attorney fees for an

       abuse of discretion. Kitchell v. Franklin, 26 N.E.3d 1050, 1056 (Ind. Ct. App.

       2015), trans. denied. A trial court abuses its discretion if its decision clearly

       contravenes the logic and effect of the facts and circumstances before it or if the

       trial court has misinterpreted the law. Id.


[40]   On February 21, 2017, the motions panel of this court granted the Hayses’

       request for attorney fees, " for the filing of [the Hayses’] Amended Verified and

       Combined Motion to Compel [Mother] to Provide the Hayses with ‘An All-

       Purpose Consent-to-Treat Form,’ and Request for Expedited Consideration.”

       Appellant’s App. Vol. II, p. 67. The matter was remanded to the trial court to

       determine the proper amount. On remand, the Hayses submitted an affidavit

       from counsel stating that counsel had spent 10.1 hours “working on [the]




       8
         Because we find that the trial court did not err when it concluded the Hayses failed to rebut the natural
       parent presumption, we decline to address the Hayses’ “best interests” argument in detail. See Appellant’s Br.
       at 52–59. However, we note that the Hayses once again are asking us to reweigh evidence and view facts in a
       light unfavorable to the judgment. Moreover, the trial court found that “[i]n the long run [custody with
       Mother] is in [B.H.’s] best interest.” Appellant’s App. Vol. II, p. 19. According the trial court proper
       deference as we must, we decline to find this finding clearly erroneous.

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                     Page 20 of 23
       Motion to Compel (and issues surrounding same)” which amounted to

       “$1865.50 in appellate attorney fees.” Id. at 106.


[41]   At the hearing on April 21, 2017, counsel for the Hayses submitted a

       supplemental affidavit showing that counsel had spent an additional 21.3 hours

       working on remand proceedings, which equated to $3,940.50. Counsel then

       added $550 for travel time to and attendance at the hearing. This resulted in an

       additional request of $4,495.50 in attorney fees, bringing the total to $6,364.00.

       Three business days after the hearing, the Hayses’ counsel submitted redacted

       attorney-fee invoices to the trial court outlining the basis for the additional

       $4,495.50 request.


[42]   The trial court stated in its May 16, 2017 order:


               With regard to the issue of an award of attorney fees pursuant to
               the Order of the Court of Appeals dated February 21, 2017, the
               parties had a full and fair opportunity to present such evidence as
               they wished at the hearing held on April 21, 2017. No evidence
               submitted thereafter shall be considered. Based upon the evidence
               submitted at hearing, the Court finds a reasonable attorney fee to
               be $1,365.00 and orders [Mother] to pay said fees to counsel for
               [the Hayses] at the address shown above at the rate of $30.00 per
               week until paid in full, commencing within two weeks from the
               date of this Order.


       Id. at 31. The Hayses argue that the reduction in fees constitutes an abuse of the

       trial court’s discretion. We disagree.


[43]   The Hayses contend that trial courts must be guided by the factors found in

       Indiana Professional Conduct Rule 1.5(a) when determining a reasonable fee.
       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 21 of 23
       However, our supreme court has explained that “our Rules of Professional

       Conduct give us guidance as to factors to be considered in determining the

       reasonableness of attorney fees.” Order for Mandate of Funds Montgomery Cnty.

       Council v. Milligan, 873 N.E.2d 1043, 1049 (Ind. 2007) (emphasis added). There

       is no mandatory requirement that the trial court explicitly consider the Rule

       1.5(a) factors. Cavallo v. Allied Physicians of Michiana, LLC, 42 N.E.3d 995, 1010

       (Ind. Ct. App. 2015).


[44]   The attorney-fee invoices provided to the trial court at the time of the hearing

       show that counsel spent a considerable amount of time: (1) preparing

       correspondence for the Hayses or opposing counsel; (2) exchanging

       correspondence with the Hayses or opposing counsel; (3) reviewing and

       analyzing case law regarding recouping attorney fees; and (4) correcting the

       motion to compel before filing it. Appellant’s App. Vol. II, pp. 110–11. These

       tasks do not fall within our court’s grant of fees “for the filing of [the Hayses’]

       Amended Verified and Combined Motion to Compel [Mother] to Provide the

       Hayses with ‘An All-Purpose Consent-to-Treat Form,’ and Request for

       Expedited Consideration.” Id. at 67. Further, nothing in our court’s order

       allows for attorney fees related to the remand hearing or any work done in

       preparation for the hearing.9 Thus, the trial court acted within its discretion




       9
        Counsel for the Hayses argue that “[Mother] is responsible for such remand fees as her behavior is what
       mandated them.” Reply Br. at 22. However, Mother filed a consent-to-treat form that both she and her trial
       counsel believed complied with our courts order. Tr. Vol. IV, pp. 164–65. We do not know from its order
       how the trial court came to its fee determination; however, to the extent it chose not to award Hayses’
       counsel remand fees, we do not find this to be an abuse of discretion.

       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018                    Page 22 of 23
       when it declined to consider attorney-fee invoices regarding the remand

       proceedings provided by the Hayses’ counsel after the hearing was conducted.

       Cf. Gerstbauer v. Styers, 898 N.E.2d 369, 380 (Ind. Ct. App. 2008) (trial court

       abused its discretion awarding attorney fees when it misinterpreted a fee-

       shifting provision in a lease agreement).


[45]   Because of the wide discretion we provide to trial court’s in determining a

       reasonable amount of attorney fees, we cannot say the court abused its

       discretion here when it awarded $1365.00 to the Hayses’ counsel. See Song v.

       Iatarola, 76 N.E.3d 926, 938 (Ind. Ct. App. 2017) (explaining that the trial court

       is considered an expert on attorney fees and may judicially know what

       constitutes a reasonable fee), adhered to on reh’g, 83 N.E.3d 80, trans. denied.


                                                  Conclusion
[46]   Based on the facts and circumstances before us, the trial court properly

       exercised jurisdiction over the custody of B.H. under the UCCJA, and did not

       err in awarding custody of B.H. to his Mother. Further, the trial court did not

       abuse its discretion when it awarded $1365.00 in attorney fees to the Hayses’

       counsel. Accordingly, we affirm.


       Najam, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Opinion 62A01-1612-DR-2910 | January 25, 2018   Page 23 of 23